DETAILED ACTION
                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                        Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schenk et al. (US 2011/0209493) in view of Clare et al. (AU 2009200531).
In regards to claim 1, Schenk discloses a refrigeration appliance (refer to Figs. 1A or 3) comprising: comprising: a controller (refer to par. 29, a controller of the refrigeration appliance); 
       a first door (22/122) and a second door (26/126), a substantially-planar portion (28 of first door 22) of the first door opposing a substantially-planar portion (28 of second door) of the second door when the first door and the second door are in a closed state (refer to par. 20); 
(32/132) located on the substantially-planar portion of the first door (22) or the substantially-planar portion of the second door, the user interface (32) comprising a sensor (i.e. a sensor for detecting, refer to claims 16 and 19) configured to transmit a signal to the controller (i.e. a sensor for…transmitting a signal indicating that the at least one door is open, refer to claims 16 and 19), 
       wherein the controller is configured to: determine that the first door or the second door is in an opened state or in the closed state based at least in part on the signal from the sensor of the user interface (refer to par. 34, wherein the system status indicator 70 shown in FIG. 2 informs the user whether the audible alert signals broadcast by the refrigeration appliance 10 in response to one or more sensed conditions are active. A door ajar indicator 70 a can be illuminated to indicate that the door ajar alert signal), and 
        detect a user input (i.e. a user input selection via such as push button, refer to par. 24) at the user interface (32) based at least in part on the signal from the sensor of the user interface (refer to par. 24, wherein a user to input a selection to the refrigeration appliance 10 via the user interface 32).  
Schenk does not explicitly discloses the sensor being the sensor of the user interface.
        Clare discloses a refrigeration appliance (110, refer to Fig. 1) wherein a user interface (410, a display and control unit, refer to Fig. 4) comprising at least a sensor (420), wherein the controller is configured to determine the state of a door (412) based at least in part on the signal of the at least one sensor (420), (refer to par. 60, wherein the display and control unit 410 determines the state of the door by using the signal information received from the proximity sensor 420 in response to user’s approach to vicinity of the door) of the user interface (410), and detect a user input from the user interface (i.e. controller received information from the sensor 420 of user input that is interfaced with the operating features of the appliance such as drink chill, freezer temperature etc., refer to pars. 47-48) based at least in part on the signal of the at least one sensor (420) of the user interface (410), (refer to pars. 47-48). 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure sensor to be on the user interface in order to use as an indication of an input selection by the user and implement modes of operation.
In regards to claim 2, Schenk as modified meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly teach wherein the sensor of the user interface is a capacitive sensor or an infrared proximity sensor.  
       Clare teaches wherein the sensor of the user interface is a capacitive sensor or an infrared proximity sensor (refer to abstract, also par. 49).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the sensor of the user interface to be a capacitive sensor or an infrared proximity sensor in order to use as an indication of an input selection by the user and implement modes of operation.
In regards to claim 9, Schenk as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Schenk as modified teach wherein the first door (22) is next to the second door (26), so that the substantially-planar portion (28) (22) comprises a lateral wall of the first door and the substantially-planar portion of the second door comprises a lateral wall of the second door (refer to Fig. 1).  

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schenk et al. (US 2011/0209493) in view of Clare et al. (AU 2009200531), further in view of Rodriguez (US 2007/0159454).
In regards to claim 3, Schenk as modified meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly teach wherein: the user interface comprises a plurality of sensors, and the plurality of sensors are activated or inactivated nearly simultaneously when the first door or the second door is changed between the closed state and the opened state.  
Rodriguez teaches a house hold appliance (10), (refer to Fig. 1) such as refrigerator (refer to par. 24) includes a control panel or user interface (16) for an electronic device includes a support panel (30) comprises a plurality of sensors (corresponding to a sensor array 120 includes a plurality of sensors 122), and the plurality of sensors (122) are activated or inactivated nearly simultaneously (i.e. indication of an input selection by the user or a user input from the user interface) when the first door or the second door is changed between the closed state and the opened state. 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of sensors on the user interface as touch screen in order to use as an indication of an input selection by the user and implement modes of operation.
In regards to claim 4, Schenk as modified meets the claim limitations as set forth above in the rejection of claim 3, but fails to explicitly teach wherein the controller is configured to determine the state of the first door or the second door based at least in part on the near simultaneous activation or inactivation of the plurality of sensors of the user interface.  
       Rodriguez teaches a house hold appliance (10), (see Fig. 1) such as refrigerator (refer to par 24) includes a control panel or user interface (16) for an electronic device includes a support panel (30), a sensor array (120) on the support panel includes a plurality of sensors (122) and operable to sense a location along the sensor array of a finger proximate (i.e. indication of an input selection by the user or a user input from the user interface) to the sensor array.
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of sensors on the user interface as touch screen in order to use as an indication of an input selection by the user and implement modes of operation.
In regards to claim 5, Schenk as modified meets the claim limitations as set forth above in the rejection of claim 3, but fails to explicitly teach wherein the controller is configured to detect the user input based at least in part on the near simultaneous activation or inactivation of only less than half of the plurality of sensors of the user interface.  
        Rodriguez teaches a house hold appliance (10), (refer to Fig. 1) such as refrigerator (refer to par. 24) includes a control panel or user interface (16) that has a support panel (30) having at least two buttons (touch pads) comprising at least one of (120) on the support panel includes a plurality of sensors (122) and operable to sense a location along the sensor array of a finger proximate (i.e. indication of an input selection by the user or a user input from the user interface) to the sensor array, wherein the controller (12) determines the state of the at least two buttons (refer to 29) based at least in part on the near simultaneous activation of all or nearly all of the at least one of the at least two sensors (refer to pars. 48-49) comprised by each of the at least two buttons.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of buttons on the user interface as touch screen, each of the at least two buttons having at least two sensors, and the motivation being to use as an indication of an input selection by the user and implement modes of operation.
                                            Allowable Subject Matter                                                                                                            Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                               Response to Arguments
Applicant’s arguments filed on 01/7/2021 have been fully considered but are not persuasive. 
Applicant argued on page 4 that: Clare does not describe or suggest providing information as to whether the door is open or closed; rather, Clare [0060] describes using the "proximity sensor's 420 indication of an approaching person"~ to "activate an electro-mechanical actuator to open the appliance door" (emphasis added).
In response: Clare teaches a fundamental technique of using a proximity sensor 420 which senses a vicinity of a user known to effect a door actuation system, please see paragraph [0060]. More specifically it is disclosed that a controller will 
It is also clearly understood from Clare’s reference that the actuation of the door requires first determining the state of the door. The actuation and the status of the door are not separate features since the controller decides to open or close the door by knowing (sensing/detecting) first that the status of the door.
Further, the proximity sensor 420 is interfaced with other operating features of the appliance, which is using a control buttons or digital displays which are user-interface or operated controls. These buttons are touch sensors which respond to a user's touch to communicate to the controller (410) as desired (see [0047]). Thus, Clare teaches the controller that detects a user input from a user interface and a state of a door based on the same sensors of the user interface.
In addition, the secondary reference Rodriguez also explicitly teaches in [0044] that the sensors of the user interface 16 can function as an electrical switch that can perform any function that can be performed by a mechanical switch commonly referred to as touch switches. Therefore, the combination of Clare and Rodriguez teach the invention of claim 1.
Applicant argued on page 4 that: And even if knowledge of the door state is needed to provide the proper actuation (to open or to close), nothing in the reference explains how that determination is made and nothing about the proximity sensor 420 is capable of providing such information. That is, the proximity sensor 420 is used to identify when the actuation should occur, not what type of actuation should occur. 

In response: as discussed above, it is disclosed in Clare that the controller will receive information from the proximity sensor and operating an electromechanical actuator of the door accordingly. A function and purpose of the proximity sensor correlate to a state of the door. This correlates the operation of the electromechanical actuator with respect to the position of the door, which in turn, allows forward and return motion of the door.
Applicant argued on pages 4-5 that: … it appears to be derived entirely in hindsight based on the present application. Moreover, if the proximity sensor of Clare were "on the user interface" of Schenk, the proximity sensor would not function as intended by Clare, i.e., to detect a person approaching the appliance. That is, moving the sensor to the planar side of the door to be on Schenk's user interface would mean that the proximity sensor no longer faces outward in a manner that would allow it to detect an approaching person. Such modification that render the prior art unsatisfactory for its intended purpose are not proper. See MPEP § 2143.01(V). 
In response: according to Clare’s disclosure, the proximity sensor 420 of the user interface is not limited to be in one position of the door, instead can be located anywhere upon the door 412 or cabinet of the appliance that is suitable for the function of the proximity sensor, please see paragraph [0050]. Without a clear evidence or any indication in the systems of Clare that the user interface/proximity sensor of Clare in view of the user interface of Schenk would render those elements unsatisfactory for their intended purpose if modified, is a matter of the applicant’s opinion not facts. Therefore, the above argument is not based on facts and not persuasive.
Applicant argued on page 5 that: Still further, even if one were to incorporate the proximity sensor on the Schenk user interface, the result would still not produce the claimed combination. The proximity sensor 420 in Clare is designed to only detect an approaching person and not designed to detect user input. See Clare [0060]. Indeed, as seen in Fig. 4, proximity sensor 420 is separate and distinct from the touch sensitive surfaces 414, which detect user input. Thus, the proposed combination would merely result in two different sensors for two different purposes. In contrast, the claimed sensor provides a signal both for determining a state of a door and detecting a user input. 
In response:  as discussed in the above responses, Clare very clearly teaches a controller that detects a user input from a user interface and a state of a door based on 
It is also clearly understood from Clare’s reference that the actuation of the door requires first determining the state of the door. The actuation and the status of the door are not separate features since the controller decides to open or close the door by knowing (sensing/detecting) first that the status of the door.
Further, the proximity sensor 420 is interfaced with other operating features of the appliance, which is using a control buttons or digital displays which are user-interface or operated controls. These buttons are touch sensors which respond to a user's touch to communicate to the controller (410) as desired (see [0047]). Thus, Clare teaches the controller that detects a user input from a user interface and a state of a door based on the same sensors of the user interface.
Applicant argued on page 5 that: Rodriguez does not teach sensors that are activated or inactivated when door state changes, rather Rodriguez [0040] describes the sensor array 120 corresponding to the channel 42, where the channel 42 defines a guide path that guides the user's finger along the sensor array 120. In short, the sensor array 120 relates to the user's touch not the door state. There is nothing in the cited references that teach or suggest sensors being activated or inactivated nearly simultaneously when a door is changed between the closed and opened state. 
In response: as discussed in the above responses, the Clare controller will receive information from the proximity sensor and operating an electro-mechanical actuator of the door accordingly. The function and purpose of the proximity sensor correlate to the position of the door. In order to actuate the door to open/close, the controller 
                                                         Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571 -272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571 -

/M. T./

Examiner, Art Unit 3744

/NELSON J NIEVES/Primary Examiner, Art Unit 3763